DETAILED ACTION
1.	This communication is in response to Application No. 16/663,606 filed on October 25, 2019 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements submitted on 05/18/2022, 06/01/2022, 06/03/2022, and 07/12/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“Robustness assessment engine” in Independent Claims 7, 13 and their dependents.
“Cognitive process foundation” in Dependent Claims 8, 9, 14, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claim 1 recites a computer-implementable method for cognitive information processing, comprising: receiving data from a plurality of data sources; processing the data from the plurality of data sources to provide cognitively processed insights via an augmented intelligence system, the augmented intelligence system executing on a hardware processor of an information processing system, the augmented intelligence system and the information processing system providing a cognitive computing function; performing a robustness assessment operation via a robustness assessment engine, the robustness assessment operation assessing robustness of the cognitive computing function; and, providing the cognitively processed insights to a destination, the destination comprising a cognitive application, the cognitive application enabling a user to interact with the cognitive insights.
	2A Prong 1: The limitation processing the data from the plurality of data sources to provide cognitively processed insights via an augmented intelligence system, the augmented intelligence system executing on a hardware processor of an information processing system, the augmented intelligence system and the information processing system providing a cognitive computing function, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “via an augmented intelligence system, the augmented intelligence system executing on a hardware processor of an information processing system, the augmented intelligence system and the information processing system providing a cognitive computing function”, the processing of data from a plurality of data sources to provide cognitively processed insights can be performed by mental process. Further, the limitation performing a robustness assessment operation via a robustness assessment engine, the robustness assessment operation assessing robustness of the cognitive computing function, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “via a robustness assessment engine”, the performing a robustness assessment operation to assess robustness of the cognitive computing function can be performed manually by a user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – augmented intelligence system executing on a hardware processor of an information processing system, the augmented intelligence system and the information processing system providing a cognitive computing function. The augmented intelligence system and information processing system are recited at a high-level of generality (i.e., an augmented intelligence system executed on a generic hardware processor of a generic information processing system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Further, the claim recites additional element – robustness assessment engine. The robustness assessment engine is recited at a high-level of generality (i.e. a generic robustness assessment engine that is able to perform a robustness assessment operation) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Further, the claim recites receiving data from a plurality of data sources. The receiving data step is recited at a high level of generality and amounts to merely receiving or transmitting data over a network, which is a form of insignificant extra-solution activity. Further, the claim recites providing the cognitively processed insights to a destination, the destination comprising a cognitive application, the cognitive application enabling a user to interact with the cognitive insights. The providing insights step is recited at a high level of generality and amounts to merely receiving or transmitting data over a network, which is a form of insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an augmented intelligence system executing on a hardware processor of an information processing system, the augmented intelligence system and the information processing system providing a cognitive computing function amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Further, the additional element of a robustness assessment engine amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Further, the receiving data step was considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed receiving data step is well-understood, routine, conventional activity is supported under Berkheimer. Similarly, the providing insights step was considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed providing insights step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.
	For the reasons above, Claim 1 is rejected as being directed to an abstract idea without significantly more. This rejection applies equally to dependent claims 2-6. The additional limitations of the dependent claims are addressed below. 

	Claim 2 recites the method of claim 1, wherein: the robustness assessment engine is implemented within augmented intelligence system, the augmented intelligence system comprising a cognitive process foundation. Dependent Claim 2 is just another activity specifying that the robustness assessment engine is implemented within the augmented intelligence system and that the augmented intelligence system comprises a cognitive process foundation, such that it amounts to no more than mere instruction to apply the exception using generic computer components. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

	Claim 3 recites the method of claim 2, wherein:  the cognitive process foundation performs an augmented intelligence assurance operation. At Step 2A Prong 1, Dependent Claim 3 recites a mental process for performing an assurance operation that may be performed manually by a user. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

	Claim 4 recites the method of claim 1, wherein: the robustness assessment operation includes generating a robustness score for the cognitive computing function. At Step 2A Prong 1, Dependent Claim 4 recites a mental process for generating a robustness score for a cognitive computing function that may be performed manually by a user. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

	Claim 5 recites the method of claim 1, wherein: the robustness assessment engine receives a plurality of counterfactuals; and, the robustness assessment operation determines a distance between a subject data point and the plurality of counterfactuals. At Step 2A Prong 1, Dependent Claim 5 recites a mental process for determining a distance between a subject data point and a plurality of counterfactuals that may be performed manually by a user making this determination. Accordingly, under Step 2A Prong 2, the receiving a plurality of counterfactuals step may be considered an insignificant extra-solution activity. At Step 2B, it is re-evaluated to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed receiving data step is well-understood, routine, conventional activity is supported under Berkheimer. Thus, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

	Claim 6 recites the method of claim 1, wherein:  the cognitive computing function is performed using an opaque model. Dependent Claim 6 is just another activity specifying the type of model that is used, such that it amounts to no more than mere instruction to apply the exception using generic computer components. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

	Independent Claim 7 recites substantially the same limitations as Claim 1, in the form of a
system, including generic computer components such as a hardware processor, a data bus coupled to the hardware processor, and a non-transitory, computer-readable storage medium embodying computer program code. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.
	For the reasons above, Claim 7 is rejected as being directed to an abstract idea without significantly more. This rejection applies equally to dependent claims 8-12.

Claim 8 recites substantially the same limitations as Claim 2, in the form of a system, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 9 recites substantially the same limitations as Claim 3, in the form of a system, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 10 recites substantially the same limitations as Claim 4, in the form of a system, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 11 recites substantially the same limitations as Claim 5, in the form of a system, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 12 recites substantially the same limitations as Claim 6, in the form of a system, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

	Independent Claim 13 recites substantially the same limitations as Claim 1, in the form of a non-transitory, computer-readable storage medium embodying computer program code, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.
	For the reasons above, Claim 13 is rejected as being directed to an abstract idea without significantly more. This rejection applies equally to dependent claims 14-20.

Claim 14 recites substantially the same limitations as Claim 2, in the form of a non-transitory, computer-readable storage medium, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 15 recites substantially the same limitations as Claim 3, in the form of a non-transitory, computer-readable storage medium, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 16 recites substantially the same limitations as Claim 4, in the form of a non-transitory, computer-readable storage medium, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 17 recites substantially the same limitations as Claim 5, in the form of a non-transitory, computer-readable storage medium, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 18 recites substantially the same limitations as Claim 6, in the form of a non-transitory, computer-readable storage medium, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 19 recites the non-transitory, computer-readable storage medium of claim 13, wherein: the computer executable instructions are deployable to a client system from a server system at a remote location. Dependent Claim 19 is just another activity specifying that the computer executable instructions are deployable to a client system from a server system at a remote location, such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 13.

Claim 20 recites the non-transitory, computer-readable storage medium of claim 13, wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis. Dependent Claim 20 is just another activity specifying that the computer executable instructions may be provided to a user on an on-demand basis, such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 13.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-4, 6-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalmus et al. (hereinafter Kalmus) (US PG-PUB 20180293103), in view of Weng et al. (hereinafter Weng) (“Evaluating the Robustness of Neural Networks: An Extreme Value Theory Approach”).
Regarding Claim 1, Kalmus teaches a computer-implementable method for cognitive information processing, comprising:
receiving data from a plurality of data sources (Kalmus, Par. [0069], “Data sources (other than user input) are used by the system to acquire or identify the specific skills and/or personal profile of people involved. In addition to the inputs reported by the user, the system identifies possible helpful adjacent relationships as follows:”, therefore data is received from  a plurality of data sources);  
processing the data from the plurality of data sources to provide cognitively processed insights via an augmented intelligence system (Kalmus, Par. [0023], “a user specifies a target activity and an augmented intelligence system receives information from a variety of sources in real-time to identify and present to the user appropriated questions and/or alternatives for the for target activity using data analytics and validation techniques.”, therefore, the augmented intelligence system receives and processes information to provide cognitively processed insights), the augmented intelligence system executing on a hardware processor of an information processing system (Kalmus, Par. [0109], “Processor(s) 610 can execute under any operating system (OS) (not shown), in a native or virtual environment. One or more applications can be deployed that include logic unit 655, application programming interface (API) unit 660, input unit 665, output unit 670, augmented intelligence engine 675, information transmitting unit 690, and inter-unit communication mechanism 695 for the different units to communicate with each other, with the OS, and with other applications (not shown).”, thus, as shown in Figure 6, the augmented intelligence system (label 675) executes on a hardware processor of an information processing system/computing device (label 605)), the augmented intelligence system and the information processing system providing a cognitive computing function (Kalmus, Par. [0021-0022], “The examples shown below are directed to structures and functions for implementing systems and methods for determining resource assignments using augmented intelligence. Augmented intelligence systems described herein enhance decision making using human-computer interaction integrated with artificial intelligence deep learning for recourse allocation to recommend superior opportunities with increased efficiency that would otherwise be unknown.”, therefore, the augmented intelligence system and information processing system are able to determine resource assignments and allocations. This fits the definition of ‘cognitive computing function’ in the instant application’s specification Par. [0092] which states “In certain embodiments, these cognitive computing functionalities may include the simplification of data and compute resource access.”); 
providing the cognitively processed insights to a destination, the destination comprising a cognitive application, the cognitive application enabling a user to interact with the cognitive insights (Kalmus, Par. [0026], “In an example implementation, the system integrates with existing interfaces to provide a HCI tool (e.g., a mobile application, avatar skill, etc.) to interact with the user and other stakeholders to reduce information asymmetry. For example, the HCI tool can review travel schedules of family members to identify an efficient detour to a store with a competitive price and prompt the user or family members to confirm their availability, costs, and willingness to complete the task via the detour.”, therefore, the system also integrates human-computer interaction (HCI) tools such that a user is able to interact with the cognitive insights via a cognitive mobile application – further details on the HCI tools are provided in Par. [0030-0032]).

Kalmus does not explicitly disclose performing a robustness assessment operation via a robustness assessment engine, the robustness assessment operation assessing robustness of the cognitive computing function; 
However, Weng teaches performing a robustness assessment operation via a robustness assessment engine, the robustness assessment operation assessing robustness of the cognitive computing function (Weng, Pg. 1, Abstract, “In this paper, we provide a theoretical justification for converting robustness analysis into a local Lipschitz constant estimation problem, and propose to use the Extreme Value Theory for efficient evaluation. Our analysis yields a novel robustness metric called CLEVER, which is short for Cross Lipschitz Extreme Value for nEtwork Robustness. The proposed CLEVER score is attack-agnostic and computationally feasible for large neural networks.”, thus, a robustness assessment is performed to assess robustness of a cognitive computing function); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the augmented intelligence system that is able to receive and process data from a plurality of sources to provide cognitively processed insights to a cognitive application that enables user interaction, as disclosed by Kalmus to include the robustness assessment operation, as disclosed by Weng. One of ordinary skill in the art would have been motivated to make this modification to produce an augmented intelligence system which is able to assess robustness, such that vulnerabilities may be identified and/or eliminated to provide a more resilient system (Weng, Pg. 1, Introduction, “Recent studies have highlighted the lack of robustness in state-of-the-art neural network models, e.g., a visually imperceptible adversarial image can be easily crafted to mislead a well-trained network (Szegedy et al., 2013; Goodfellow et al., 2015; Chen et al., 2017a). Even worse, researchers have identified that these adversarial examples are not only valid in the digital space but also plausible in the physical world (Kurakin et al., 2016a; Evtimov et al., 2017). The vulnerability to adversarial examples calls into question safety-critical applications and services deployed by neural networks, including autonomous driving systems and malware detection protocols, among others).

Regarding Claim 2, Kalmus in view of Weng teaches the method of claim 1, wherein: the robustness assessment engine is implemented within augmented intelligence system (Kalmus, Par. [0036], “According to an example implementation, the augmented intelligence engine 120 includes a resource management module 122, interface module 124, behavior module 126, a deep learning module 128, an API module 130, payment processing module 132, an Interaction module 134, and other external services module 136.”, thus, the robustness assessment engine (as disclosed by Weng in Claim 1) may be implemented within the augmented intelligence system, which contains multiple modules including resource management, deep learning, and other external services), the augmented intelligence system comprising a cognitive process foundation (Kalmus, Par. [0022], “Aspects of the example implementations are directed to methods and systems associated with allocation of resources in an online application. More specifically, a non-transitory computer readable medium coupled to a processor is provided, to process operations or steps associated with the following disclosure. For example, but not by way of limitation, processing is performed that is associated with gathering of data, organizing data and generating information, synthesizing information, distributing information and generating a knowledge base. The operations are implemented in the non-transitory computer readable medium and are provided as a human-computer interaction (HCI) via a variety of interfaces.”, thus, similar to the cognitive process foundation described in the instant application’s specification Par. [0092], the augmented intelligence system of Kalmus is able to provide various cognitive computing functionalities, including allocation of resources in an online application, gathering data, organizing data, generating information, synthesizing information, distributing information, and generating a knowledge base. This is further supported by Kalmus Par. [0023-0025] which also describes multiple examples of how the system may be used to provide various cognitive computing functionalities).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 3, Kalmus in view of Weng teaches the method of claim 2, wherein: the cognitive process foundation performs an augmented intelligence assurance operation (Kalmus, Par. [0009], “The method analyzes a request from a user for a service to determine a set of resource parameters, determines relationships for each profile in the knowledge base in view of the request, and generates a ranking model based at least on the dependencies of the determined relationships in view of the resource parameters. The augmented intelligence can prompt the user for feedback and input, adjusts the ranking model based on similarity calculations of the profiles in view of ratings from the user, and provides options based on the adjusted ranking model that satisfy the resource parameters.”, thus, as described in the instant application’s specification in Par. [00214-00215], an assurance operation may include impartiality assessment, robustness assessment, explainability operation, etc. In the augmented intelligence system of Kalmus, the system is able to consider feedback and input from the user and adjust the model to ensure impartiality and explainability. This is further expanded on in Kalmus Par. [0091-0094] which describe the interactive process of feedback and/or acceptance of a suggested plan).

Regarding Claim 4, Kalmus in view of Weng teaches the method of claim 1, wherein:  the robustness assessment operation includes generating a robustness score for the cognitive computing function (Kalmus, Pg. 1, Abstract, “Our analysis yields a novel robustness metric called CLEVER, which is short for Cross Lipschitz Extreme Value for nEtwork Robustness. The proposed CLEVER score is attack-agnostic and computationally feasible for large neural networks. Experimental results on various networks, including ResNet, Inception-v3, and MobileNet, show that (i) CLEVER is aligned with the robustness indication measured by the l2 and l∞ norms of adversarial examples from powerful attacks, and (ii) defended networks using defensive distillation or bounded ReLU indeed achieve better CLEVER scores. To the best of our knowledge, CLEVER is the first attack-independent robustness metric that can be applied to any neural network classifier”), thus a robustness score is generated for the cognitive computing function).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 6, Kalmus in view of Weng teaches the method of claim 1, wherein: the cognitive computing function is performed using an opaque model (Weng, Pgs. 2-3, Attacking Neural Networks using Adversarial Examples, “These attacks fall into the category of white-box attacks since the network model is assumed to be transparent to an attacker. Adversarial examples can also be crafted from a black-box network model using an ensemble approach (Liu et al., 2016), training a substitute model (Papernot et al., 2017), or employing zeroth-order optimization based attacks (Chen et al., 2017c).”, thus, a black box/opaque model may be used).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 7, Kalmus in view of Weng teaches a system comprising: 
a hardware processor (Kalmus, Fig. 6, label 610 which depicts one or more hardware processors); 
a data bus coupled to the hardware processor (Kalmus, Fig. 6, label 630 which depicts a data bus that is coupled to the one or more hardware processors) ; and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the hardware processor (Kalmus, Par. [0108], “Computing device 605 can be used to implement techniques, methods, applications, processes, or computer-executable instructions in some example computing environments. Computer-executable instructions can be retrieved from transitory media, and stored on and retrieved from non-transitory media. The executable instructions can originate from one or more of any programming, scripting, and machine languages (e.g., C, C++, C#, Java, Visual Basic, Python, Perl, JavaScript, and others).”, thus, a non-transitory computer-readable storage medium embodying computer program code/executable instruction is disclosed) and configured for: […]
	The rest of the claim language in Claim 7 recites substantially the same limitations as Claim 1, in the form of a system, therefore it is rejected under the same rationale. 
	The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Claim 8 recites substantially the same limitations as Claim 2 in the form of a system, therefore it is rejected under the same rationale.

Claim 9 recites substantially the same limitations as Claim 3 in the form of a system, therefore it is rejected under the same rationale.

Claim 10 recites substantially the same limitations as Claim 4 in the form of a system, therefore it is rejected under the same rationale.

Claim 12 recites substantially the same limitations as Claim 6 in the form of a system, therefore it is rejected under the same rationale.

Regarding Claim 13, Kalmus in view of Weng teaches a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions (Kalmus, Par. [0108], “Computing device 605 can be used to implement techniques, methods, applications, processes, or computer-executable instructions in some example computing environments. Computer-executable instructions can be retrieved from transitory media, and stored on and retrieved from non-transitory media. The executable instructions can originate from one or more of any programming, scripting, and machine languages (e.g., C, C++, C#, Java, Visual Basic, Python, Perl, JavaScript, and others).”, thus, a non-transitory computer-readable storage medium embodying computer program code/executable instruction is disclosed) configured for:
	The rest of the claim language in Claim 13 recites substantially the same limitations as Claim 1, in the form of a non-transitory, computer-readable storage medium, therefore it is rejected under the same rationale. 
	The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Claim 14 recites substantially the same limitations as Claim 2 in the form of a non-transitory, computer-readable storage medium, therefore it is rejected under the same rationale.

Claim 15 recites substantially the same limitations as Claim 3 in the form of a non-transitory, computer-readable storage medium, therefore it is rejected under the same rationale.

Claim 16 recites substantially the same limitations as Claim 4 in the form of a non-transitory, computer-readable storage medium, therefore it is rejected under the same rationale.

Claim 18 recites substantially the same limitations as Claim 6 in the form of a non-transitory, computer-readable storage medium, therefore it is rejected under the same rationale.

Regarding Claim 19, Kalmus in view of Weng teaches the non-transitory, computer-readable storage medium of claim 13, wherein: the computer executable instructions are deployable to a client system from a server system at a remote location (Kalmus, Par. [0035], “The augmented intelligence engine 120 may include, but is not limited to, a set of instructions capable of being executed in a non-transitory computer readable medium. The instructions may reside in an electronic device at the side of the user (e.g., the client side), at a remote location (e.g., a server side or in a cloud computing environment), or a combination thereof, or on other client devices in a shared processing environment.”, thus, the computer executable instructions may be deployable to a client system from a server system at a remote location).

Regarding Claim 20, Kalmus in view of Weng teaches the non-transitory, computer-readable storage medium of claim 13, wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis (Kalmus, Par. [0110], “In some example implementations, when information or an execution instruction is received by API unit 660, it may be communicated to one or more other units (e.g., logic unit 655, input unit 665, output unit 670, augmented intelligence engine 675, and information transmitting unit 690). For example, when a social media post is received via the input unit 665, the augmented intelligence engine 675 may analyze the post to detect an identifier associated with a target individual. Additionally, when the augmented intelligence engine 675 collects digital activity, the output unit 670 may also send an output to a user or other service.”, thus, the human-computer interaction (HCI) tools enable instructions to be provided by a service provider/platform to a user on an on-demand basis).

11.	Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kalmus et al. (hereinafter Kalmus) (US PG-PUB 20180293103), in view of Weng et al. (hereinafter Weng) (“Evaluating the Robustness of Neural Networks: An Extreme Value Theory Approach”), further in view of Garg et al. (hereinafter Garg) (“Counterfactual Fairness in Text Classification through Robustness”).
Regarding Claim 5, Kalmus in view of Weng teaches the method of claim 1. 
Kalmus in view of Weng does not explicitly disclose wherein: the robustness assessment engine receives a plurality of counterfactuals; and, the robustness assessment operation determines a distance between a subject data point and the plurality of counterfactuals.
However, Garg teaches wherein: the robustness assessment engine receives a plurality of counterfactuals; and, the robustness assessment operation determines a distance between a subject data point and the plurality of counterfactuals (Garg, Pg. 4, Counterfactual Logit Pairing (CLP), “Counterfactual logit pairing (CLP) encourages the model to be robust to identity by adding a robustness term to the training loss. The robustness term is given by logit pairing (Kannan, Kurakin, and Goodfellow 2018), which penalizes the norm of the difference in logits for pairs of training examples and their counterfactuals.”, thus, counterfactuals are received and robustness can be determined based on the distance/difference between a training example and its according counterfactual).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the augmented intelligence system of Claim 1, as disclosed by Kalmus in view of Weng to include the use of counterfactuals and determining robustness based on a distance between a subject data point and counterfactuals, as disclosed by Garg. One of ordinary skill in the art would have been motivated to make this modification to produce an augmented intelligence system that is able to leverage counterfactual data to optimize fairness and robustness of the system (Garg, Pg. 1, Abstract, “We offer a metric, counterfactual token fairness (CTF), for measuring this particular form of fairness in text classifiers, and describe its relationship with group fairness. Further, we offer three approaches, blindness, counterfactual augmentation, and counterfactual logit pairing (CLP), for optimizing counterfactual token fairness during training, bridging the robustness and fairness literature. Empirically, we find that blindness and CLP address counterfactual token fairness. The methods do not harm classifier performance, and have varying tradeoffs with group fairness. These approaches, both for measurement and optimization, provide a new path forward for addressing fairness concerns in text classification.”).

Claim 11 recites substantially the same limitations as Claim 5 in the form of a system, therefore it is rejected under the same rationale.

Claim 17 recites substantially the same limitations as Claim 5 in the form of a non-transitory, computer-readable storage medium, therefore it is rejected under the same rationale.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Zoldi et al. (US Patent 11049012) disclosed systems and methods for explaining model behavior and helps guide users of the model to assess and increase robustness associated with model governance processes.
Tan et al. (US PG-PUB 20200227030) disclosed an intelligent computer platform that introduces adversarial training to natural language processing.
Tan et al. (US PG-PUB 20200226212) disclosed an intelligent computer platform that introduces adversarial training to natural language processing and utilizes cognitive computing.
Wachter et al. (“Counterfactual Explanations without opening the Black Box: Automated Decisions and the GDPR”) disclosed the use of counterfactual explanations as a novel type of explanation of automated decisions that overcomes challenges facing algorithmic interpretability and accountability.
Guidotti et al. (“A Survey of Methods for Explaining Black Box Models”) disclosed methods for opening black box models, including the use of counterfactual rules.
Koh et al. (“Understanding Black-box Predictions via Influence Functions”) disclosed the use of counterfactuals to trace a black-box model’s predictions. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devika S Maharaj whose telephone number is 571-272-0829. The examiner can normally be reached Monday - Thursday 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.S.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123